Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawings submitted on 6/3/2020 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2020 and 8/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference(s) 1-12 filed 6/3/2020 are general background references covering various approaches to applying halftone processes to image data to more accurately represent the original image data.
Foreign reference 1 filed 6/3/2020 is a general background reference covering generating halftone gray scale values to reflect the input continuous tone image data.
Reference 1 filed 8/25/2021 is a general background reference covering generating halftone gray level values to reflect the input continuous tone image data.
Foreign reference filed 8/25/2021 is a general background reference(s) covering applying a dither approach to the input data.  This reference is also reflected in the corresponding US Patent 9639790.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Halftone Image Creation.
Claims 1-15 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations:
Claim 1: “... determine a highlight core shape and a shadow core shape of a microcell within a supercell, wherein the microcell comprises a plurality of pixels; determine growth sequences for the plurality of pixels within the highlight core and the shadow core and between the microcell and other microcells within the supercell; divide each of the plurality of pixels into a plurality of subpixels; and create a halftone image for an unequal resolution printing device using a constrained direct binary search (DBS) model and based on the highlight core shape, shadow core shape, growth sequences, and the plurality of subpixels.”
Independent claims 8 and 13 are similarly cited.
Dependent claims 2-7, 9-12, 14 and 15 are inherently allowed.
The closest prior art to Inoue, JP Pub 3917200, discloses dividing a halftone supercell into a plurality of halftone dot cells with each having a highlight point at its center and a shadow point at its center.  The assignment of the threshold values are .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672